DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/22 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquiring unit” in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The display portion 241 is configured to display an inspection result and a setting screen 141 (FIG. 12). The operation portion 242 is operated by the user to receive a change to settings of the inspection device 109 and an instruction to register correct image data (¶ 0038, Figs. 2 and 12).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (US 2012/0163852).

Regarding claim 9, Kimura teaches an information processing apparatus (printing apparatus 101; ¶¶ 0023-0028 Fig. 2) configured to communicate with an image forming apparatus that forms an image on a sheet and conveys the sheet in a conveyance path (printing unit 207; ¶ 0023 Fig. 2 and ¶¶ 0033-0034, Fig. 5), the image forming apparatus having a reader that reads the image on the sheet conveyed in the conveyance path apparatus (image reading unit 208; ¶ 0027 Fig. 2 and ¶¶ 0033-0035, Fig. 5), the information processing apparatus comprising: 
an acquiring unit configured to acquire user instruction information representing a specified number of defective sheets having image defect as a condition for interrupting an image forming operation in which the image forming apparatus forms an image on a sheet (UI 501 with threshold values; ¶ 0028, Fig. 3); and 
a controller configured to (control unit 203; ¶ 0023 Fig. 2): 
obtain read image data related to the image on the sheet output from the reader (inspect printed product; ¶ 0034 Fig. 4 S303); 
 perform an inspection operation in which the image read by the reader is inspected based on the read image data and reference data (compares read image with reference image; ¶ 0035); 
output an inspection result of the inspection operation to a display (operator is notified of failures; ¶ 0047 Fig. 4 S307 and Fig. 6); and 
stop the image forming operation in a case where a number of defective sheets having image defect reaches the specified number (cancel printing when number of occurrence exceeds threshold; ¶ 0034 and ¶¶ 0050-0052 Fig. 7 S411).

Regarding claim 10, Kimura teaches the information processing apparatus according to claim 9, wherein the controller stops the image forming operation in a case where the number of defective sheets in succession reaches the specified number (cancel printing when threshold value is “2” and continuous printing failure on pages “00123” and “00124” are in error; ¶¶ 0050-0052 Fig. 7 S411 and Fig. 6);.

Regarding claim 11, Kimura teaches the information processing apparatus according to claim 9, wherein the controller detects a type of an image defect occurred in the read image data (determines type of printing failure; ¶ 0025), wherein the controller stops the image forming operation in a case where the number of defective sheets having the image defect of a predetermined type reaches the specified number (cancel printing based on number and type of printing failure; ¶ 0025 and ¶ 0052).

Regarding claim 12, Kimura teaches the information processing apparatus according to claim 9, wherein the controller is further configured to control whether to form a test image based on a type of an image defect occurred in the read image data (create verification data when flaw is a reusable object or sheet flaw; ¶¶ 0072-0073).

Regarding claim 14, Kimura teaches the information processing apparatus according to claim 9, wherein the controller is further configured to execute improvement operation based on a type of the image defect occurred in the read image data, and control whether to resume the image forming operation (continue printing by excluding range including reusable object causing failure; ¶ 0066 Fig. 7 S409).

Regarding claim 15, Kimura teaches the information processing apparatus according to claim 9, wherein the controller is further configured to notify an interruption of the image forming operation in a case where the number of the defective sheets reaches the specified number (operator is notified of failures; ¶ 0047 Fig. 4 S307 and Fig. 6).

Regarding claim 16, Kimura teaches the information processing apparatus according to claim 9, wherein the controller is further configured to notify an interruption of the image forming operation in a case where the number of the defective sheets in succession reaches the specified number (operator is notified of failures on pages “00123” and “00124”; ¶ 0047 Fig. 4 S307 and Fig. 6).

Regarding claim 17, Kimura teaches the information processing apparatus according to claim 9, wherein the controller is further configured to stop a conveyance of the sheet in a case where the number of the defective sheets reaches the specified number (cancel printing and control sheet feeding operation; ¶ 0025, ¶ 0034, and ¶¶ 0050-0052 Fig. 7 S411)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claim 9 above, and further in view of Adachi (US 2011/0019245).

Regarding claim 13, Kimura teaches the information processing apparatus according to claim 9, but does not explicitly teach wherein the controller is further configured to determine whether a cause of the image defect occurring in the read image data is the reader based on a type of the image defect occurred in the read image data.
However, Adachi teaches wherein the controller is further configured to determine whether a cause of the image defect occurring in the read image data is the reader based on a type of the image defect occurred in the read image data (“wiring substrate error of scanner” cause of failure; ¶ 0080, Fig. 10).
Kimura and Adachi are in the same field of endeavor of an information processing apparatus that determines defects in printed output. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Kimura to determine if an error occur in the reader as taught by Adachi. The combination improves the operability of the information processing apparatus by correctly determining the origin of defects. 

Allowable Subject Matter
Claims 1-3 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, an information processing apparatus configured to communicate with an image forming apparatus that forms an image on a sheet, and communicate with a reader that reads the image on the sheet conveyed from the image forming apparatus, the reader being connected to the image forming apparatus, the information processing apparatus comprising: an acquiring unit configured to acquire user instruction information representing a consecutive number of defective sheets having image defect as a condition for interrupting an inspection operation in which the image formed by the image forming apparatus is inspected; and a controller configured to: obtain read image data related to the image on the sheet output from the reader; perform the inspection operation based on the read image data and reference data registered in advance; output an inspection result of the inspection operation to a display; determine a defective sheet having image defect for each sheet based on the inspection result of the inspection operation; and interrupt image forming operation in which the image forming apparatus forms the image on the sheet in a case where a number of the defective sheets in succession a becomes the consecutive number, wherein the controller does not interrupt the image forming operation, even if a number of the defective sheets are equal to the consecutive number, if the number of the defective sheets in succession does not become the consecutive number; as defined in the specification, in combination with all other limitations in the claim as defined by applicant.
Claims 2, 3, and 5-8 depend on claim 1, thus are allowable for the same reasons stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirai (US 2010/0033743 cited in IDS filed 2/18/2021) teaches an image forming apparatus that detects defects by reading printed output.   
Miyagawa et al. (US 2014/0036290) teaches an image inspection system that inspects an image out and determines a defect by comparing the image with a reference image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672